          Case 2:18-cv-04241-DJH Document 37 Filed 01/31/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       William Price Tedards, Jr., et al.,                No. CV-18-04241-PHX-DJH
10                     Plaintiffs,                          ORDER
11       v.
12       Doug Ducey, et al.,
13                     Defendants.
14
15             This matter is before the Court on its own review. Pending before the Court are the
16   following Motions: Plaintiffs’ Motion for Preliminary and Permanent Injunction (Doc. 14);
17   Plaintiffs’ Motion to consolidate pursuant to Rule 65(a)(2) (Doc. 16); Defendants’ Motion
18   to Dismiss (Doc. 21); and Defendants’ Motion for Expedited Rule 16 Conference (Doc.
19   30).1 The briefing on these various motions seems to indicate that the parties do not believe
20   that extended discovery will be needed in this case, and that the issues in this case may be
21   purely legal.
22             Accordingly,
23             IT IS HEREBY ORDERED the parties shall meet and confer and Plaintiffs shall
24   submit a joint proposed scheduling report to the Court no later than February 8, 2019, as
25   to the following information2:
26             1.     If discovery is not necessary, a statement that the case is to be solely decided
27   1
         Some of these motions are not yet fully briefed.
28   2
      The parties should ensure that all filings comply with Local Rules of Civil Procedure 7.1,
     7.2, and 56.
       Case 2:18-cv-04241-DJH Document 37 Filed 01/31/19 Page 2 of 2



 1   based on the law. If discovery is necessary, a discussion of necessary proposed discovery,
 2   including:
 3                 a. The extent, nature, and scope of discovery anticipated by the parties;
 4                 b. Whether the parties anticipate expert witness testimony;
 5                 c. Suggested changes, if any, to the discovery limitations imposed by the
 6   Federal Rules of Civil Procedure;
 7                 d. Whether any depositions are necessary, and if so, the number of hours
 8   permitted for each deposition, unless modified by agreement of the parties.               See
 9   Fed.R.Civ.P. 30(d)(1).
10                 e. A proposed timeline for any discovery mentioned above.
11          2.     Parties which have not been served and an explanation of why they have not
12   been served; and any parties which have been served but have not answered or otherwise
13   appeared, including fictitious parties.
14          3.     A statement of whether any party expects to add additional parties to the case
15   or otherwise to amend pleadings in this matter.
16          4.     The prospects for settlement, including any request of the Court for
17   assistance in settlement efforts, including referral to a United States Magistrate Judge for
18   the limited purposes of settlement.
19          5.     The amount of time the parties are proposing for oral argument on the
20   Plaintiffs’ Motion for Preliminary and Permanent Injunction.
21          6.     Any other information regarding scheduling that the parties wish the Court
22   consider.
23          Dated this 31st day of January, 2019.
24
25
26                                                Honorable Diane J. Humetewa
27                                                United States District Judge

28


                                                -2-
